DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	Please note that this Corrected Notice of Allowance is correcting the indication of which claims are allowed on the PTO-37 Form to remove claims 81-82.  The Reasons for Allowance in the Action mailed on July 20, 2021, are not reiterated herewith but are maintained and not changed or modified.  

Status of Claims
Claims 1-56 were originally filed on September 14, 2015. 
The amendment received on January 21, 2016, canceled claims 17-23, 26-38, 40-48, 50-51, and 53-54; amended claims 3, 6, 8-10, 14, 39, 49, 52, and 55-56.  The amendment received on May 12, 2017, canceled claims 2-16, 24-25, 39, 49, 52, and 55-56; amended claim 1; and added new claims 57-68.  The amendment received on February 7, 2018, amended claim 1; and added new claims 69-73.  The amendment received on December 17, 2018, amended claims 66 and 73; and added new claims 74-79.  The amendment received on May 18, 2020, canceled claims 62-63; amended claim 1; and added new claims 80-87.  The amendment received on March 23, 2021, canceled claims 77-78, 81-82, and 85-86; and amended claims 1 and 83-84.
Claims 1, 57-61, 64-76, 79-80, 83-84, and 87 are currently pending and under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2014/029421 filed March 14, 2014, and claims priority under 119(e) to U.S. Provisional Application No. 61/792,440 filed on March 15, 2013. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting 
Please note that the Examiner is interpreting the scope of claims 1, 74, 79, and 87 as open-ended requiring 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions.  As such, the scope of claims 1, 74, 79, and 87 are analogous to “comprising the sequence of SEQ ID NO: 1” above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654